Matter of Seitz (2017 NY Slip Op 08080)





Matter of Seitz


2017 NY Slip Op 08080


Decided on November 16, 2017


Appellate Division, Third Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided and Entered: November 16, 2017

[*1]In the Matter of FRANK GEORGE SEITZ III, an Attorney. (Attorney Registration No. 2924199)

Calendar Date: November 6, 2017

Before: Peters, P.J., McCarthy, Rose, Devine and Pritzker, JJ.


Frank George Seitz III, Toms River, New Jersey, pro se.
Monica A. Duffy, Attorney Grievance Committee for the Third Judicial Department, Albany, for Attorney Grievance Committee for the Third Judicial Department.

MEMORANDUM AND ORDER
Frank George Seitz III was admitted to practice by this Court in 1998 and lists a business address in Beachwood, New Jersey with the Office of Court Administration. Seitz now seeks leave to resign from the New York bar for nondisciplinary reasons (see Rules for Attorney Disciplinary Matters [22 NYCRR] § 1240.22 [a]). The Attorney Grievance Committee for the Third Judicial Department (hereinafter AGC) opposes the application by correspondence from its Chief Attorney.
As is noted by AGC, Seitz is presently delinquent in his New York attorney registration requirements, having failed to register for three consecutive biennial periods beginning in 2012 (see Judiciary Law § 468-a; Rules of the Chief Admin of Cts [22 NYCRR] § 118.1). Inasmuch as Seitz is therefore subject to potential disciplinary action (see Judiciary Law § 468-a [5]; Rules of Professional Conduct [22 NYCRR 1200.0] rule 8.4 [d]; see
also Matter of Attorneys in Violation of Judiciary Law § 468-a, 113 AD3d 1020, 1021 [2014]), he is ineligible for nondisciplinary resignation and his application must be denied (see Matter of Cluff, 148 AD3d 1346, 1346 [2017]; Matter of Bomba, 146 AD3d 1226, 1226-1227 [2017]). Further, any future application by Seitz must be supported by proof of his full satisfaction of the requirements of Judiciary Law § 468-a and Rules of the Chief Administrator of the Courts (22 NYCRR) § 118.1 (see Matter of Frank, 146 AD3d 1228, 1228-1229 [2017]).
Peters, P.J., McCarthy, Rose, Devine and Pritzker, JJ., concur.
ORDERED that Frank George Seitz III's application for permission to resign is denied.